Citation Nr: 0021007	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for loss of eyesight, 
to include refractive error.

2.  Entitlement to service connection for an eye condition 
manifested as photophobia, iritis, and/or uveitis.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from March 1975 to March 1979.  
The veteran also had various periods of inactive service of 
unverified dates with the Air Force Reserve and with the Army 
National Guard.  He had some active duty for training and/or 
other active duty at various times from 1982 to 1984, 
according to his National Guard Bureau (NGB) Form 23.

This appeal arises from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to 
service connection for refractive error and for 
iritis/uveitis.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran submitted a timely notice of disagreement in May 
1996.  After considerable claim development, the RO issued 
another rating decision in September 1998 informing the 
veteran that his case had been "reopened" and denied.  He 
continued to disagree with the denial of the claim and the RO 
issued a statement of the case (SOC) in December 1998.  The 
veteran submitted a substantive appeal in March 1999.  
Inasmuch as the September 1998 rating decision informed the 
veteran that he had a year to file his substantive appeal, 
the Board finds that the March 1999 substantive appeal was 
timely filed.  

The veteran has not requested a hearing.


FINDINGS OF FACT

1.  The veteran's astigmatism and refractive error is 
congenital or developmental in nature.

2.  No competent medical evidence of a current diagnosis of 
photophobia, iritis, or uveitis has been submitted.  


CONCLUSION OF LAW

The claims of entitlement to service connection for loss of 
eyesight to include refractive error and for photophobia, 
iritis and/or uveitis are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
underwent an enlistment examination in January 1975 and was 
found to be qualified for active duty.  No eye disorder was 
noted.  There is no separation examination report of record 
or other pertinent SMRs dated during active service in the 
claims file.  The National Personnel Records Center (NPRC) 
reported that all available records were furnished.  

Additional SMRs evidencing the veteran's Army National Guard 
service during the 1980's were supplied by NPRC.  According 
to these records, the veteran underwent a physical 
examination in April 1982 and again in November 1986.  

According to the veteran's April 1982 examination report, his 
eyes were normal.  Near and far vision was 20/20 unaided, 
bilaterally.  On an April 1982 report of medical history, the 
veteran checked "no" to history of eye trouble.  

According to a November 1986 examination report, the veteran 
did check "yes" to a history of eye trouble, but did not 
otherwise report any eye disorder.  The examination report 
itself notes distant vision of 20/25, bilaterally and near 
vision 20/20, bilaterally.

In June 1994, the veteran requested VA service connection for 
visual impairment incurred on active duty.  He reported loss 
of vision in both eyes that began in 1975 in the Air Force 
and that he had received treatment beginning in 1976 at 
Seymour-Johnson Air Force Base. 

In February 1995, the RO informed the veteran that they had 
requested evidence from a Dr. Helms.  The RO requested that 
the veteran supply any additional SMRs that might be in his 
possession.

In March 1995, the RO received a letter from Dr. Helms, 
optometrist, indicating that the veteran was treated in 
January 1992 for blurry distant vision.  Dr. Helms found 
astigmatism and refractive error and prescribed lenses.  Dr. 
Helms also reported that he treated the veteran for anterior 
uveitis in June 1994.

The veteran underwent VA eyes examination in March 1995.  
According to the examination report, he reported that his 
eyes were sore, swollen, red, and jumping and that he had 
blurry vision during an eye examination of June 30, 1984.  He 
also reported that he underwent eye examination and obtained 
eyeglasses from a Dr. Helms in 1988.  He reported that he 
could not see in direct sunlight during both of those 
examinations.  He reported that currently, he still had those 
problems.  The examiner reported refractive error, 
bilaterally.  All other findings were essentially normal.  
The assessment was refractive error, unknown etiology for 
visual acuity or irritation; has been treated as intraocular 
inflammatory process (iritis).  

As noted above, in May 1995, NPRC reported that all medical 
records had been supplied.

In a June 1995 rating decision, the RO denied service 
connection for refractive error and for iritis/uveitis 
(claimed as loss of vision).

In March 1996, the veteran reported that he had reserve duty 
from 1979 to 1981.  In May 1996, the veteran reiterated his 
treatment during active service.  He reported that he was 
sent to 3 different military bases for eye treatment and was 
also referred to a civilian eye specialist in Goldsboro, NC.  
He again indicated that he would appeal his claim.

In August 1996, the veteran sent in a copy of a request for 
records, NA Form 13055 that he had forwarded to the National 
Archives (NA).  According to the form dated in June 1996, the 
veteran reported that he received treatment in April 1977 at 
Seymour-Johnson Air Force Base, Camp Lejeune eye clinic, and 
Womack Army Hospital. 

In August 1997, the RO received a letter from an elected 
representative reflecting that the veteran reported that all 
efforts to obtain any relevant treatment reports had been 
fruitless and that he had also been referred to a Dr. James 
Alley in 1977, but that the doctor had since retired.  

In January 1998, the veteran's elected representative 
forwarded another copy of the veteran's August 1997 letter 
with the added notation that he had surgery at Seymour-
Johnson in 1978.  

In February 1998, the Department of the Navy reported that a 
search for records at the Naval Regional Medical Center at 
Camp Lejeune was negative.  The RO was referred to NPRC for 
any medical records.  

In April 1998, the Department of the Air Force reported that 
no records concerning treatment at Seymour-Johnson AFB had 
been found.  

In June 1998, NPRC reported that no additional records had 
been found.

In August 1998, the RO received a statement from a service 
comrade who served as the veteran's supervisor at Seymour-
Johnson AFB.  The witness recalled that the veteran had 
experienced loss of sight at least twice during active 
service and had received treatment at Seymour-Johnson, at 
Camp Lejeune, and at Womack Army Hospital.  

In a September 1998 rating decision, the RO found the claim 
to be not well grounded. 

Subsequently, in September 1998, NPRC reported that no 
further records concerning the veteran were found. 

In October 1998, the veteran expressed continued disagreement 
with the denial of the claim.  

In December 1998, the RO issued another SOC.  

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).  Determinations regarding service connection 
are to be based on review of the entire evidence of record.  
See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. 
§ 3.303(a).  Refractive errors of the eyes are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (1999).  However, service connection may be 
granted for such defects in limited circumstances, such as 
when the vision defect is aggravated in service due to the 
development of a superimposed disease or injury.  See 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

In cases involving a question of medical causation, competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Velez v. West, 11 Vet. App. 
148, 158 (1998).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established a well grounded (i.e., 
plausible) claim.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) 
(per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service injury or disease and the current disability.  
Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing-provided the assertions made 
therein are not inherently incredible or beyond the 
competence of the person making them.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the continuity of 
symptomatology since service unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

A.  Loss of Eyesight, To Include Refractive Error.

Initially, it must be determined whether the claim is well 
grounded.  

Both the March 1995 private medical report from Dr. Helms and 
the VA examination report of March 1995 found refractive 
error.  In addition, Dr. Helms also noted that the veteran 
had astigmatism.  

[N]early all astigmatism is congenital (where heredity is the 
only known factor), it may also occur as a residual of trauma 
and scarring of the cornea, or even from the weight of the 
upper eyelid resting upon the eyeball."  Browder v. Brown, 
5 Vet. App. 268, 272 (1993).  The Board notes that refractive 
error of the eyes is not a disease or injury within the 
meaning of applicable legislation pertaining to entitlement 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (1999); 
Parker v. Derwinski, 1 Vet. App. 522, 523.  In view of the 
absence of any evidence of residuals of inservice trauma 
superimposed on the veteran's astigmatism and/or refractive 
error, his service connection claim for vision loss to 
include refractive error is not plausible.  Hence it must be 
denied as not well grounded.

B.  Photophobia, Iritis, Uveitis

As in the analysis above, it must first be determined whether 
this claim is well grounded.  

At the outset, the Board notes that service medical records 
are negative for an eye disorder or disease, including 
photophobia, iritis, or uveitis.  The veteran has submitted 
his own statement and that of a service comrade to that 
effect that he was treated for blindness and other eye 
problems in service.  Nevertheless, even if such assertions 
are true such does not tend to show the veteran had a chronic 
eye disability in service.  In this regard, the Board notes 
that reserve medical records from the 1980's are negative for 
a diagnosed eye disorder.  In addition, the veteran has not 
submitted any medical evidence of a current eye disorder, 
including photophobia, iritis, or uveitis.  The March 1995 VA 
eye examiner noted that the veteran had been treated for 
intraocular inflammatory process (iritis); however, the 
examiner did not find any of the claimed eye conditions at 
the time of the examination.  In addition, the March 1995 
report from Dr. Helms notes treatment for an eye infection in 
June 1994, the month that the veteran did apply for VA 
service connection; however, Dr. Helms did not report that 
the veteran currently had any eye condition.  In the absence 
of medical evidence of a current chronic eye disability, the 
claim must simply be denied as a not well-grounded claim.  

Considering the facts pertaining to this claim, the Board 
concludes that the veteran has not submitted evidence 
sufficient to well ground his claim of service connection for 
an eye disorder/disease, including photophobia, iritis, 
and/or uveitis.  Caluza, 7 Vet. App. at 498.  He has failed 
to provide competent medical evidence establishing the 
existence of a current, "acquired" eye disorder related to 
active service.  As such, the claim must be denied as not 
well grounded.  

The Board can identify no other basis in the record that 
would make the appellant's claim of service connection for a 
condition manifested as photophobia, iritis, and/or uveitis 
plausible or possible.  38 U.S.C.A. § 5107(a).  Accordingly, 
the Board must deny the claim of service connection for a 
condition manifested as photophobia, iritis, and/or uveitis 
as not well grounded.


ORDER

1.  The claim of entitlement to service connection for loss 
of eyesight to include refractive error is denied.  

2.  The claim of entitlement to service connection for an eye 
condition manifested as photophobia, iritis, and/or uveitis 
is denied.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

